29 F.3d 627
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Adekunle O. FASOLA, Appellant,v.IMMIGRATION and NATURALIZATION SERVICE, Appellee.
No. 94-1806.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 20, 1994.Filed:  June 28, 1994.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Adekunle Ola Fasola, a federal inmate, appeals the district court1 order dismissing his petition for writ of habeas corpus under 28 U.S.C. Sec. 2241.  Having carefully reviewed the record, we conclude that the district court correctly dismissed Fasola's petition for lack of jurisdiction.  As an opinion would lack precedential value, we affirm the district court's order.  See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Floyd E. Boline, United States Magistrate Judge for the District of Minnesota